FILED
                           NOT FOR PUBLICATION
                                                                             JUN 20 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


KATHLEEN HASKINS, On Behalf of                   No. 14-16141
Herself and All Others Similarly Situated,
                                                 D.C. No. 3:13-cv-01834-JST
              Plaintiff - Appellant,

 v.                                              MEMORANDUM*

SYMANTEC CORPORATION,

              Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Jon S. Tigar, District Judge, Presiding

                        Argued and Submitted June 14, 2016
                             San Francisco, California

Before: CLIFTON and IKUTA, Circuit Judges and LAMBERTH,** Senior District
Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Royce C. Lamberth, Senior District Judge for the U.S.
District Court for the District of Columbia, sitting by designation.
      Kathleen Haskins appeals the district court’s dismissal of her Third

Amended Complaint. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      The district court did not err in granting Symantec Corporation’s motion to

dismiss the UCL and CLRA claims. Because Haskins’s complaint did not allege

that she read and relied on a specific misrepresentation by Symantec, she failed to

plead her fraud claims with particularity as required by Rule 9(b) of the Federal

Rules of Civil Procedure. See Kearns v. Ford Motor Co., 567 F.3d 1120, 1124

(9th Cir. 2009). Haskins argues that a plaintiff may bring a UCL fraud action

under California law without pleading and proving individualized reliance on

specific misrepresentations in the narrow circumstances identified in In re Tobacco

II Cases (Tobacco II), 46 Cal. 4th 298 (2009), so she need not allege reliance on a

specific misrepresentation to meet Rule 9(b)’s pleading requirements. Even

assuming this is correct as a matter of federal procedural requirements, Haskins

failed to establish that the Tobacco II standard is applicable to her pleadings

because the misrepresentations at issue here were not part of an extensive and

long-term advertising campaign like the decades-long campaign engaging in

saturation advertising targeting adolescents in Tobacco II.




                                           2
      Haskins did not sufficiently allege breach of an implied contract because she

did not allege the conduct that formed the contract or the contract’s terms.

Similarly, she did not sufficiently plead money had and received because she did

not allege that Symantec received money intended to be used for her benefit. See

Avidor v. Sutter’s Place, Inc., 212 Cal. App. 4th 1439, 1454 (2013). The district

court therefore did not err in dismissing those claims.

AFFIRMED.




                                          3